Citation Nr: 0024389	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  95-12 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1973 to June 
1975.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a February 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

This appeal stems from a February 1995 rating decision that 
reopened a previously denied claim and denied service 
connection for a nervous disorder.  A Central Office hearing 
was held in October 1997 on the issue of whether new and 
material evidence had been presented to reopen a claim for 
service connection for a psychiatric disorder.  

The Board remanded the appeal in November 1997 for additional 
development.  In March 1998 the appellant submitted an 
examination for housebound status or permanent need for aid 
and attendance accompanied by a written statement that 
indicated the examination was being submitted in support of 
his service connection claim and that he was not claiming 
pension benefits.  [Emphasis in original].  In January 2000, 
the RO issued a rating decision that found new and material 
evidence had not been submitted to reopen a claim for service 
connection for schizophrenia and denied entitlement to 
special monthly compensation based on housebound status or 
the need for aid and attendance.  The appellant filed a 
timely Notice of Disagreement as to the January 2000 rating 
decision and submitted a substantive appeal in February 2000 
in which he indicated he appealed all of the issues on the 
Statement of the Case and any Supplemental Statement of the 
Case and requested a Travel Board hearing.

The RO has certified the sole issue of whether new and 
material evidence had been submitted to reopen the claim for 
service connection for schizophrenia.  In the certification 
the RO indicated that a hearing was requested and was 
"pending."

Our review of this evidence does not reveal that the issue 
certified for appeal is incorrect or that a Travel Board 
request is not pending as to the issue certified for appeal, 
potentially in conjunction with another issue.

Accordingly, this appeal is REMANDED for the following 
action:

The RO should schedule a Travel Board hearing.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




